Citation Nr: 0905895	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-11 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for pain and numbness 
in the left hand.

2.  Entitlement to service connection for pain and numbness 
in the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1967 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The veteran testified before the Board in September 2008.  At 
the hearing, the veteran submitted additional evidence with a 
waiver of initial RO consideration of the evidence.

The record reflects that the veteran had also perfected an 
appeal with regard to the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  In a 
February 2008 rating decision, the RO granted service 
connection for PTSD.  Thus, this issue is no longer before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at the September 2008 hearing that he 
injured his left hand and right foot in the course of his 
duties as a heavy equipment mechanic at Chu Chi Military Base 
in Vietnam.  Specifically, he reported an incident in which 
he was helping to load posts with barbed wire onto a truck 
and that the wire on one of the posts cut his left hand.  
With regard to his right foot, he reported that he was 
helping to move a water tanker engine which slipped and fell 
on his foot.  He testified that he has ongoing pain and 
discomfort in both his left hand and right foot since he 
sustained the injuries.  The Board finds the veteran's 
testimony credible.

The veteran also submitted a private medical treatment record 
dated in February 2008 in which he complained of pain and 
numbness in his left hand and right foot. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  The threshold for 
finding a link between current disability and service is low.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   

A VA examination is needed so that an examiner can review the 
entire medical record, consider a complete history, and 
provide an informed opinion as to the relationship between 
any current left hand and right foot disability and service.

Furthermore, the evidence of record indicates that the 
veteran has been awarded Social Security Administration (SSA) 
disability benefits in 2005; however, none of the records 
relied upon by SSA in its determination has been associated 
with the claims folder. VA has a duty to obtain SSA records 
when it has actual notice that the veteran is receiving SSA 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker 
v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, 
action should be taken to contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA disability benefits, including the 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain and associate 
with the claims file copies of the 
veteran's records regarding SSA disability 
benefits, including any SSA administrative 
decisions and the medical records upon 
which the decisions were based.

2.  Thereafter, schedule the veteran for a 
VA examination. The claims file must be 
made available to and reviewed by the 
examiner in conjunction with completion of 
the examination report.  All indicated 
tests and studies should be performed.  
The examiner should offer an opinion as to 
the etiology of any current left hand and 
right foot disability.  The examiner 
should state whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed left 
hand or right foot disability had its 
onset during active service or is related 
to the in-service injury as described by 
the veteran.

3.  Then, after conducting any additional 
indicated development, readjudicate the 
veteran's claims.  If the benefits sought 
are not granted to the veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his representative 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




